COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-362-CV


LAN CUNNINGHAM                                                    APPELLANT

                                        V.

GARY CUNNINGHAM                                                     APPELLEE

                                    ------------

          FROM COUNTY COURT AT LAW NO. 2 OF PARKER COUNTY

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ------------

      We have considered the “Joint Motion to Vacate Judgment Pursuant to

Settlement” filed by appellant and appellee. It is the court’s opinion that the

motion should be granted in part and denied in part. 2 Accordingly, without


      1
          … See Tex. R. App. P. 47.4.
      2
       … The parties ask us to “effectuate the parties’ agreement” by “vacating
and setting aside the Contempt Order signed by the trial court on March 20,
2008.” Rule 42.1(a)(2), however, permits us to render judgment effectuating
the parties’ agreements or to vacate the trial court’s judgment and remand the
regard to the merits, we vacate the trial court’s judgment and remand the case

to the trial court for rendition of a judgment in accordance with the parties’

settlement agreement. See Tex. R. App. P. 42.1(a)(2)(B), 43.2(d); Innovative

Office Sys., Inc. v. Johnson, 911 S.W.2d 387, 388 (Tex. 1995).

      Appellant Lan Cunningham and Appellee Gary Cunningham shall each pay

half of the costs of this appeal, for which let execution issue. See Tex. R. App.

P. 43.4.




                                           PER CURIAM

PANEL: HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED: October 30, 2008




case to the trial court for rendition of judgment in accordance with the
agreement; we cannot do both. See Tex. R. App. P. 42.1(a)(2)(A), (B). The
parties also state that “remand is unnecessary[,] and the appropriate disposition
is to dismiss the appeal following vacating the Contempt Order.” But we
cannot both vacate the trial court’s judgment and dismiss the appeal. See Tex.
R. App. P. 42.1(a)(2)(B); 43.2(d), (f); see also FarWest Ins. Co. v. State, No.
08-04-00158-CV, 2004 WL 1771241, at *1 (Tex. App.—El Paso Aug. 5,
2004, no pet.) (mem. op.).

                                       2